CARLTON, J.,
concurring in part and dissenting in part:
¶ 14. I concur with the majority’s finding that, based on the record, the circuit court did not abuse its discretion by dismissing the complaint. Under Mississippi Rule of Civil Procedure 4(h), the party must show good cause why service of process was not made within 120 days, and “upon the court’s own initiative,” the complaint may be dismissed.
¶ 15. However, I must dissent as I would affirm the judgment to dismiss with prejudice since the statute of limitations had already expired, thereby barring the action. The record reflects Lowe’s Home Centers Inc. sought for the dismissal to be with prejudice under the statute-of-limitations issue. The motion was granted by the circuit court, and the court discussed the failure to serve process within 120 days after the filing of the complaint and dismissed the complaint with prejudice. I would affirm the judgment as given.
RUSSELL, J., joins this opinion.